Exhibit AUDITORS' REPORT ON RECONCILIATION TO UNITED STATES GAAP To the Board of Directorsof Cardiome Pharma Corp. On March 6, 2009, we reported on the consolidated balance sheets of Cardiome Pharma Corp. (“the Company") as at December 31, 2008 and 2007 and the consolidated statements of operations and comprehensive loss, shareholders’ equity and cash flows for each of the years in the two-year period ended December 31, 2008 which are included in the annual report on Form 40-F. In connection with our audits of the aforementioned consolidated financial statements, we also have audited the related supplemental note entitled “Reconciliation to United States GAAP” included in the Form 40-F. This supplemental note is the responsibility of the Company’s management. Our responsibility is to express an opinion on this supplemental note based on our audits.In our opinion, such supplemental note, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. SIGNED: KPMG LLP Chartered
